DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “2 at% or more and 100 at% or less relative to the Ni content …” in line 4-5. One of ordinary skill in the art would not understand how the “2 at% or more and 100 at% or less relative to the Ni content” is determined. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahgat (Journal of Alloys and Compounds, 2008, Vol 466, Page 59-66, hereinafter “Bahgat”).
Regarding claims 1-3, Bahgat teaches (Page 59, left column; Page 61, left column; Page 62, left column; Fig. 5a) a Fe-Ni soft magnetic alloy having Fe7Ni3 phase which is known to have bcc structure and thus meet the first phase limitation recited in claims 1 and 3. Bahgat discloses that the alloy has a Fe0.64Ni0.36 phase (Page 61, left column; Page 62, left column; Fig. 5a), which meets the second phase limitation recited in claims 1 and 3. 
Regarding claim 6, Bahgat discloses an example that 80% of NiFe2O4 is reduced (Fig. 10), thus there exists 20% of NiFe2O4 in the material and meets the limitation recited in claim 6.
Regarding claim 7, Bahgat is silent on the presence of a wustite phase. However, in view of the fact that Bahgat teaches a reduction process by hydrogen at a temperature that meets the process limitation recited in claim 15, one of ordinary skill in the art would expect that a wustite phase is present in the material as recited in claim 7. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 8, Bahgat is silent on the volume of the first phase. However, in view of the fact that Bahgat teaches (Fig. 3a) a reduction process by hydrogen at a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claims 10-11, Bahgat teaches (Page 59, left column; Page 61, left column; Page 62, left column; Fig. 5a) a Fe-Ni soft magnetic alloy having Fe7Ni3 phase which is known to have bcc structure and thus meet the first phase limitation recited in claim 11. Bahgat discloses that the average grain size of the Fe-Ni alloy is 20 nm (Page 62, left column, last paragraph), which meets the limitations recited in claims 10-11.
Regarding claim 12, Bahgat discloses that the Fe-Ni alloy has a powder form and has average 100 nm-300 nm (Fig. 6a), which meets the limitations recited in claim 12.
Regarding claims 13-14, Bahgat teaches (Page 59, left column; Page 61, left column; Page 62, left column; Fig. 5a; Fig. 6a) a Fe-Ni soft magnetic alloy having Fe7Ni3 phase which is known to have bcc structure and a Fe0.64Ni0.36 phase (Page 61, left column; Page 62, left column; Fig. 5a), which meets the limitation the first and the second phase are ferromagnetically coupled and continuously bonded to each other directly as recited in the instant claims.
Regarding claims 15-16, Bahgat teaches (Fig. 3a) a reduction process of NiFe2O4 with size of 1 µm by hydrogen at a temperature of 800-1100 ºC (Page 60, left 
Regarding claim 17, Bahgat discloses that high reduction temperature leads to sintering of Fe-Ni alloy (Page 62, left column). Bahgat teaches (Page 59, left column; Page 61, left column; Page 62, left column; Fig. 5a; Fig. 6a) a Fe-Ni soft magnetic alloy having Fe7Ni3 phase which is known to have bcc structure and a Fe0.64Ni0.36 phase (Page 61, left column; Page 62, left column; Fig. 5a), which meets the limitation the first and the second phase are continuously bonded to each other directly as recited in the instant claims.

Claims 1-2, 4-5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (Matellurgical Transactions A, 1984, Vol 15A, Page 1819-1827, hereinafter “Hao”).
Regarding claims 1-2, Hao teaches (Page 1821; Table II) a Fe-Ni-Al soft magnetic alloy having a1 phase with bcc structure and a2 phase with bcc structure. Duarte that a2 phase contains greater Ni amount than a1 phase (Table II), which meets the limitation recited in claims 1-2. 
	Regarding claim 4, Hao discloses an example that contains a1 phase containing 0.1 at% Ni and 8.4 at% Al (Table II, 850 ºC for 600 h), which meets the limitation recited in claim 4.
Regarding claim 5, Hao teaches (Page 1821; Table II) a Fe-Ni-Al soft magnetic alloy having a1 phase with bcc structure and a2 phase with bcc structure. Many 
Regarding claims 13-14, Hao teaches (Page 1821; left column, last two paragraphs; Table II; Fig, 4) a Fe-Ni-Al soft magnetic alloy having a1 phase with bcc structure and a2 phase with bcc structure formed by diffusion couples, which meets the limitation the first and the second phase are ferromagnetically coupled and continuously bonded to each other directly as recited in the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bahgat (Journal of Alloys and Compounds, 2008, Vol 466, Page 59-66, hereinafter “Bahgat”), .
Regarding claim 9, Bahgat teaches (Page 59, left column; Page 61, left column; Page 62, left column; Fig. 5a) a Fe-Ni soft magnetic alloy having Fe7Ni3 and a Fe0.64Ni0.36 phase (Page 61, left column; Page 62, left column; Fig. 5a). Thus, the composition of the material contains 64-70 at% Fe and 30-36 at% Ni, which meets the Fe and Ni content recited in claim 9.
Bahgat is silent on the amount of oxygen. However, it’s well-known to one of ordinary skill in the art that oxygen is an unavoidable impurity in ferroalloy as evidenced by Pande. Pande discloses that all grades ferroalloy contain 350-6500 ppm oxygen and the level of oxygen depends on the ferroalloy grade (Page 505, left column, 1st paragraph). Thus, it would be obvious to one of ordinary skill in the art that the ferroalloy disclosed by Bahgat to have 350-6500 ppm oxygen as evidenced by Pande. Assuming the Fe-Ni alloy contains 350-6500 ppm oxygen based on the disclosure in Pande, after conversing from wt% to at%, the oxygen content is 0.12 at% to 2.26 at% and meets the recited amount of oxygen in claim 9.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hao (Matellurgical Transactions A, 1984, Vol 15A, Page 1819-1827, hereinafter “Hao”), and further in view of Pande (Ironmaking and Steelmaking, Publication date: 2010-10, Volume: 37 Pages: 502 – 511, hereinafter “Pande”).
Regarding claim 9, Hao teaches (Page 59, left column; Page 61, left column; Page 62, left column; Fig. 5a) a Fe-Ni-Al soft magnetic alloy containing 3.3 at% Ni, 18.8 
Hao is silent on the amount of oxygen. However, it’s well-known to one of ordinary skill in the art that oxygen is an unavoidable impurity in ferroalloy as evidenced by Pande. Pande discloses that all grades ferroalloy contain 350-6500 ppm oxygen and the level of oxygen depends on the ferroalloy grade (Page 505, left column, 1st paragraph). Thus, it would be obvious to one of ordinary skill in the art that the ferroalloy disclosed by Hao to have 350-6500 ppm oxygen as evidenced by Pande. Assuming the Fe-Ni-Al alloy contains 350-6500 ppm oxygen based on the disclosure in Pande, after conversing from wt% to at%, the oxygen content is 0.15 at% to 2.3 at% and meets the recited amount of oxygen in claim 9.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahgat (Journal of Alloys and Compounds, 2008, Vol 466, Page 59-66, hereinafter “Bahgat”), and further in view of Furukimi (US 5,308,702, hereinafter “Furukimi”).
Regarding claims 18-20, Bahgat discloses that Fe-Ni alloy is formed by a reduction process. Bahgat does not teach an annealing step. Furukimi teaches a method for making sintered Fe-Ni alloy (Abstract) and discloses that the iron-base powder composition is formed into a desired shape, sintered and heat-treated to increasing the strength and toughness of the sintered parts (Col 5, Ln 3-67 to Col 6, Ln 1-6). Thus, it would be obvious to one of ordinary skill in the art to perform heat treatment on sintered Fe-Ni alloy as taught by Furukimi in the process of Bahgat in order to increase the strength and toughness of the sintered compact as disclosed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOWEI SU/Primary Examiner, Art Unit 1733